DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-9, 16, 18-20 and 27-33 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “removing a portion of the first conductive layer to expose the first sidewall of the first dielectric layer and the second sidewall of the first dielectric layer and to form a second recess defined by the first sidewall of the first dielectric layer and the second sidewall of the first dielectric layer; forming a second conductive layer in the second recess, wherein the second conductive layer is in contact with the first conductive layer; forming a second dielectric layer over the second conductive layer; removing a portion of the second dielectric layer to form a third recess defined by a first sidewall of the second dielectric layer and a second sidewall of the second dielectric layer, wherein the second conductive layer is exposed through the third recess”, with combination of remaining features, as recited in claim 1.

The primary reason for the allowance of the claims is the inclusion of the limitation “wherein: forming the second conductive laver comprises forming the second conductive layer in a second recess defined by the first sidewall of the first dielectric layer and the second sidewall of the first dielectric layer, the second conductive layer is over the first conductive layer in a first direction, the second conductive layer is in contact with the first conductive layer, and the second material composition is different than the first material composition; and forming a third conductive layer to have a third material composition and a third cross-sectional area, wherein: the third conductive layer is over the second conductive layer in the first direction, the third conductive layer is in contact with the second conductive layer, the third cross-sectional area is less than at least one of the first cross-sectional area or the second cross-sectional area”, with combination of remaining features, as recited in claim 16.

The primary reason for the allowance of the claims is the inclusion of the limitation “wherein: wherein the second conductive layer is in contact with the first conductive layer; 16/681,952 Page 6 forming a second dielectric layer over the second conductive layer, wherein the second dielectric layer is in contact with the first dielectric layer to define an interface; removing a portion of the second dielectric layer to form a third recess defined by a first sidewall of the second dielectric layer and a second sidewall of the second dielectric layer, wherein the second conductive layer is exposed through the third recess; and forming a third conductive layer in the third recess, wherein the third conductive layer is in contact with the second conductive layer”, with combination of remaining features, as recited in claim 30.

Chen et al (US 2016/0133514 A1) discloses after the barrier layer 28 on surface 25 is removed, a removal process 210 is used to remove a portion of dielectric layer 20, as shown in FIG. 2F in accordance with some embodiments. The removal process 210 may be a chemical-mechanical polishing (CMP) process or an etching process. The thickness removed (T.sub.R) is in a range from about 10 nm to about 60 nm, in some embodiments. The thickness removed (T.sub.R) may also be larger than 60 nm. In some embodiments, the dielectric layer 20 is removed until the dielectric layer 20 is leveled with the conductive layer 30 in the narrow trench 24. In some other embodiments, the dielectric layer 20 is removed until the dielectric layer 20 is leveled with the conductive layer 30 in the wide trench 22 (Fig [2], Para [0020]).

However, Chen fails to disclose would not have rendered obvious the above-quoted features recited in claims 1, 16 and 30.

Claims 2-9, 18-20, 27-29 and 31-33 are allowed as those inherit the allowable subject matter from clams 1, 16 and 30.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898